DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA 202011019691 on 5/9/2020. It is noted, however, that applicant has not filed a certified copy of the INDIA 202011019691 application as required by 37 CFR 1.55.

Response to Amendment
The Amendment filed on 9/9/2021 has been entered. Claims 1-20 remain pending in the application and rejected.

Response to Arguments
Applicant's arguments filed on 9/9/2021 have been fully considered but they are not persuasive.
First, in response to applicant’s argument on pages 10-11 that Keller (US PGPub 2016/0021600) in view of Ahart (US PGPub 2017/0257274) fails to teach the limitation of claims 1, 10 and 20, especially the limitation of “…a wireless receiver that facilitates communicatively coupling to a wireless transmitter of an access point connected to a network switch of a service provider; …”. The applicant further adds that Keller’s 
Keller teaches that a management device [corresponding to a remote user] may provide management traffic [corresponding to at least one command] via outside of the network tunnel comprising a dual use device [corresponding to a wireless receiver], a base station [corresponding to an access point and a wireless transmitter], and a gateway device [corresponding to a network switch] associated with a cellular network [corresponding to a service provider]. The dual use device may provide the received management traffic to the customer network device [corresponding to a router] via a management connection (e.g., a serial connection) (Keller, see figure 1 and paragraph 0014). Thus, Keller teaches each and every limitation of “…a wireless receiver that facilitates communicatively coupling to a wireless transmitter of an access point connected to a network switch of a service provider; …”.

Second, in response to applicant’s argument on page 10 that Keller teaches that the management traffic is provided via a serial connection. A serial connection is not wireless. However, the examiner cannot concur with the applicant because of the reasons described below.
Keller discloses that the dual use device [corresponding to a wireless receiver] may provide the management traffic to the customer network device [corresponding to a router] via a management connection (e.g., a serial connection). However, the present claim recites the limitation of “… at least one processing device of a router communicatively coupled to the wireless receiver…” by claims 1, 10 and 20. The 

Third, in response to applicant’s argument on page 12 that Keller may teach providing management traffic via a serial connection, therefore Keller fails to teach the limitations of “… (1) receives, via the wireless connection, at least one command from the remote user; and (2) applies, to an out-of-band management interface of the router, the command received from the remote user via the wireless connection.” as required by claims 1, 10 and 20. However, the examiner cannot concur with the applicant because of the reasons described below.
The present claims 1, 10 and 20 recite the limitation of “… causes the router to establish a wireless connection with the access point via the wireless transmitter and the wireless receiver; …”. The wireless connection is established between the wireless receiver of the router and the wireless transmitter of the access point. However, the claim does not clarify if the wireless receiver is connected to the router wired or wirelessly, but merely saying that the wireless receiver is COMMUNICATIVELY COUPLED to the router.
In contrast to the applicant argument, Keller teaches receives, via the wireless connection, at, least one command from the remote user (Keller, see paragraph 0021, Management device 225 may send management traffic to customer network device 205, and may receive management traffic from customer network device 205); and
applies, to an out-of-band management, interface of the router, the command received from the remote user via the wireless connection (Keller, see paragraph 0021, Management device 225 may include one or more devices capable of receiving, generating, processing, storing, and/or providing management traffic (e.g., used to manage and/or configure customer network device 205)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US PGPub 2016/0021600) in view of Ahart (US PGPub 2017/0257274).

Regarding claims 1, 10 and 20, Keller teaches an apparatus (Keller, see abstract, Providing out-of-band management traffic and data traffic over a backup path via a dual use device) comprising:
a wireless receiver that facilitates communicatively coupling to a wireless transmitter of an access point connected to a network switch of a service provider (Keller, see paragraph 0014, the customer network device [a router] may utilize the dual use device (e.g., a bridge, a router, etc.) [a wireless receiver] and a ; and
at least one processing device of a router communicatively coupled to the wireless receiver (Keller, see paragraph 0014, the customer network device [a router] may utilize the dual use device (e.g., a bridge, a router, etc.) [the wireless receiver]), wherein the processing device of the router:
causes the router to establish a wireless connection with the access point via the wireless transmitter and the wireless receiver (Keller, see paragraph 0014, the customer network device [the router] may utilize the dual use device (e.g., a bridge, a router, etc.) [the wireless receiver] and a gateway device, associated with the cellular network, to send network traffic over a backup cellular path, such as by using a base station [the access point] to send the network traffic over a cellular network); and
facilitates remote configuration of the router by a remote user who gains access to the router via the wireless connection (Keller, see paragraphs 0014 and 0089, the dual use device and the gateway device may provide management traffic, associated with the management device, outside of the network tunnel, and the dual use device may provide the management traffic to the customer network device via a management connection (e.g., a serial connection). Storage and use of personal information may be in an appropriately secure manner reflective of the type of information, for example, through various encryption and anonymization techniques for particularly sensitive information);
receives, via the wireless connection, at, least one command from the remote user (Keller, see paragraph 0021, Management device 225 may send management traffic to customer network device 205, and may receive management traffic from customer network device 205); and
applies, to an out-of-band management, interface of the router, the command received from the remote user via the wireless connection (Keller, see paragraph 0021, Management device 225 may include one or more devices capable of receiving, generating, processing, storing, and/or providing management traffic (e.g., used to manage and/or configure customer network device 205)).

Keller teaches the above yet fails to teach wherein the processing device of the router: activates a wireless mode.
Then Ahart teaches wherein the processing device of the router: activates a wireless mode (Ahart, see paragraph 0016, device 100 is mounted at the installation site, powered up, and the wireless network initialization logic 132 is activated. The wireless network initialization logic 132 activates the wireless radio module 112 to perform a quality survey that measures one or more wireless signal parameters in situ for one or more wireless network services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keller with systems and methods for self-configuring wireless device initializations of Ahart, because doing so would make Keller more efficient in immediately activating the wireless connectivity without the need for 

Regarding claims 2 and 11, Keller in view of Ahart teaches wherein the processing device of the router:
receives an Internet Protocol (IP) address from the access point via the wireless connection (Keller, see paragraph 0039, Gateway device 240 may determine whether incoming network traffic is management traffic or data traffic based on a destination network address); and
applies the IP address to the out-of-band management interface to facilitate remote access by the remote user to the out-of-band management interface via the IP address (Keller, see paragraph 0039, if incoming network traffic is destined for dual use device 220 (e.g., if a destination IP address, included in the network traffic, identifies dual use device 220), then gateway device 240 may determine that the network traffic is management traffic).

Regarding claims 3 and 12, Keller in view of Ahart teaches wherein the processing device of the router:
receives at least one additional IP address from the access point via the wireless connection (Keller, see paragraph 0039, Gateway device 240 may determine whether incoming network traffic is management traffic or data traffic based on a destination network address); and


Regarding claims 4 and 13, Keller in view of Ahart teaches wherein the processing device of the router receives the command from the remote user via a cryptographic network protocol (Keller, see paragraph 0050, dual use device 220 may communicate with customer network device 205 over the management connection via a reverse telnet session, a reverse SSH session, or the like).

Regarding claims 5 and 14, Keller in view of Ahart teaches wherein the processing device of the router receives the command from the remote user via an application protocol (Keller, see paragraph 0022, user device 230 may include a computing device and/or communication device, such as a mobile device (e.g., a smart phone), a desktop computer, a laptop computer, a tablet computer, a server device, or a similar device. User device 230 may send data traffic to customer network device 205 for transfer to customer device 215, and may receive data traffic from customer device 215 via customer network device 205).



Regarding claims 7 and 16, Keller in view of Ahart teaches wherein the processing device of the router applies the command to the out-of-band management interface by:
identifying one or more traffic statistics of the router based at least in part on the command received from the remote user via the wireless connection (Keller, see paragraph 0021, Management device 225 may include one or more devices capable of receiving, generating, processing, storing, and/or providing management traffic (e.g., used to manage and/or configure customer network device 205)); and
sending the traffic statistics to the remote user via the wireless connection (Keller, see paragraph 0021, Management device 225 may send management traffic to customer network device 205, and may receive management traffic from customer network device 205).


identifying information about one or more in-band network interfaces of the router based at least in part on the command received from the remote user via the wireless connection (Keller, see paragraph 0021, Management device 225 may include one or more devices capable of receiving, generating, processing, storing, and/or providing management traffic (e.g., used to manage and/or configure customer network device 205)); and
sending the information about the in-band network interfaces to the remote user via the wireless connection (Keller, see paragraph 0021, Management device 225 may send management traffic to customer network device 205, and may receive management traffic from customer network device 205).

Regarding claims 9 and 18, Keller in view of Ahart teaches wherein the processing device of the router applies the command to the out-of-band management interface by configuring or modifying at least one of: a user profile implemented on the router; a status of an in-band network interface of the router; a status of a service implemented on the router; a filter implemented on the router; an event trigger implemented on the router; or an event monitor implemented on the router (Keller, see para (Keller, see paragraph 0021, Management device 225 may include one or more devices capable of receiving, generating, processing, storing, and/or providing 

Regarding claim 19, Keller in view of Ahart teaches wherein the network switch of the service provider is communicatively coupled to a user-side switch connected to a user-side access point that enables the remote user to gain access to the router via the wireless connection (Keller, see paragraph 0056, user device 230 sends network traffic, destined for customer network device 205 with an IP address of 20.20.20.20, over private network 250. Because the primary path has failed, the network traffic is provided via a backup path to gateway device 240. As shown by reference number 530, gateway device 240 determines that the network traffic is data traffic because the network traffic includes an IP address that identifies customer network device 205).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457